—In a proceeding to settle the account of the co-executors of the estate of David Reichberg, the objectants appeal from an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated August 7, 2000, which granted the co-executors’ motion pursuant to CPLR 3126 to the extent of awarding the co-executors an attorney’s fee in the amount of $4,750 due to the objectants’ failure to proceed with pretrial disclosure.
Ordered that the order is affirmed, with costs.
The award to the co-executors of an attorney’s fee was appropriate due to the failure of the appellant Gregory Reichberg to appear for two scheduled depositions (see, Smith v New York Tel. Co., 235 AD2d 529; Barbiere v Motamed, 209 AD2d 368).
The appellants’ remaining contention is without merit. Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.